     Case 3:18-cv-01352-E Document 95 Filed 10/09/19      Page 1 of 13 PageID 1184


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


LE-VEL BRANDS, LLC,                        §
                                           §
         Plaintiff,                        §
v.                                         §        CASE NO. 3:18-CV-01352-E
                                           §
SHYLO ECKSTROM,                            §
                                           §
         Defendant.                        §

                      DEFENDANT’S EMERGENCY MOTION TO COMPEL
                           DISCOVERY AND BRIEF IN SUPPORT




                                     /s/ Leslye E. Moseley
                                     David R. Clouston
                                     Texas Bar No. 00787253
                                     Leslye E. Moseley
                                     Texas Bar No. 24044557

                                     SESSIONS FISHMAN NATHAN & ISRAEL, LLC
                                     900 Jackson Street
                                     Suite 440
                                     Dallas, Texas 75202
                                     Telephone: 214-741-3001
                                     Facsimile: 214-741-3055
                                     dclouston@sessions.legal
                                     lmoseley@sessions.legal

                                     ATTORNEYS FOR DEFENDANT
                                     SHYLO ECKSTROM
  Case 3:18-cv-01352-E Document 95 Filed 10/09/19                Page 2 of 13 PageID 1185


        COMES NOW Shylo Eckstrom (“Eckstrom” or “Defendant”) and files this, her Motion

to Compel Discovery (the “Motion”) and, in support thereof, respectfully states as follows:

                                 I.     SUMMARY OF MOTION

        Over the course of a year, Eckstrom has sent out seventy-seven (77) requests for

production, and eleven (11) interrogatories. To date Plaintiff has objected to all requests for

documents, agreed to (in some limited form) produce documents responsive to forty (40)

requests and answered only three (3) of the eleven (11) interrogatories. Trial is in fourteen (14)

days and Plaintiff has not produced a single page, including the very contract at issue in this

case. Eckstrom seeks emergency relief and the immediate production of documents.


                           II.        PROCEDURAL BACKGROUND

        1.      On May 3, 2018, Plaintiff filed this lawsuit in Texas State Court against

Eckstrom, a resident of Minnesota who performed her work in Minnesota. Plaintiff’s live

allegations against Eckstrom include: breach of contract, business disparagement, defamation,

tortious interference with existing contracts and tortious interference with prospective business

relations. [Doc. 21]

        2.      On May 29, 2018, Eckstrom removed this case to federal court on the basis of

diversity jurisdiction.

        3.      On June 8, 2018, Eckstrom served Plaintiff with her First Request for Production

(“First Requests”). A true and correct copy of Eckstrom’s First Request for Production is

attached hereto as Exhibit “1” and incorporated herein by reference.

        4.      On June 12, 2018, Plaintiff provided responses to Eckstrom’s First Requests

without producing a single document. Plaintiff objected to six out of the seven requests for

production and merely asserted boilerplate objections. A true and correct copy of Plaintiff’s


DEFENDANT’S EMERGENCY MOTION TO COMPEL DISCOVERY AND BRIEF IN SUPPORT– Page 1
     Case 3:18-cv-01352-E Document 95 Filed 10/09/19                            Page 3 of 13 PageID 1186


Objections and Responses to Eckstrom’s First Request for Production is attached hereto as

Exhibit “2” and incorporated herein by reference.

           5.       On June 26, 2018, the Parties reached a mutual understanding that the case would

go relatively dormant.1

           6.       When it became clear that the Parties could not reach an agreement, they all

began conducting discovery again. On August 1, 2019, Eckstrom served Plaintiff with her

Second Request for Production (“Second Requests”) with twelve (12) requests. A true and

correct copy of Eckstrom’s Second Request for Production is attached hereto as Exhibit “3” and

incorporated herein by reference.

           7.       On September 3, 2019, Plaintiff provided responses to Eckstrom’s Second

Requests, again without producing a single document. Plaintiff made similar, if not the same,

boilerplate objections, but said “Subject to the foregoing objections, Plaintiff responds as

follows: Plaintiff will produce non-privileged, responsive documents at a mutually agreeable

place, date, and time.” A true and correct copy of Plaintiff’s Objections and Responses to

Eckstrom’s Second Request for Production is attached hereto as Exhibit “4” and incorporated

herein by reference.

           8.       On August 9, 2019, Eckstrom served Plaintiff with her First Set of Interrogatories.

A true and correct copy of Eckstrom’s First Set of Interrogatories (“Interrogatories”) is attached

hereto as Exhibit “5” and incorporated herein by reference.

           9.       On September 9, 2019, Plaintiff provided responses to Eckstrom’s Third

Requests. Plaintiff objected to all eleven (11) interrogatories and merely made boilerplate

objections, such as “Plaintiff objects to this Interrogatory on the grounds that it seeks irrelevant

information not reasonably calculated to lead to the discovery of admissible evidence, is over
1
    Plaintiff sent discovery to Eckstrom January 29, 2019 and August 9, 2019.

DEFENDANT’S EMERGENCY MOTION TO COMPEL DISCOVERY AND BRIEF IN SUPPORT– Page 2
  Case 3:18-cv-01352-E Document 95 Filed 10/09/19                    Page 4 of 13 PageID 1187


broad…” A true and correct copy of Plaintiff’s Objections and Answers to Eckstrom’s First Set

of Interrogatories is attached hereto as Exhibit “6” and incorporated herein by reference.

        10.     On August 9, 2019, Eckstrom served Plaintiff with her Third Request for

Production (“Third Requests”) with fifty-eight (58) requests. A true and correct copy of

Eckstrom’s Third Request for Production is attached hereto as Exhibit “7” and incorporated

herein by reference.

        11.     On September 9, 2019, Plaintiff provided responses to Eckstrom’s Third

Requests, again without producing a single responding document. Plaintiff again made similar, if

not the same, boilerplate objections, but said “Subject to the foregoing objections, Plaintiff

responds as follows: Plaintiff will produce non-privileged, responsive documents at a mutually

agreeable place, date, and time.” A true and correct copy of Plaintiff’s Objections and Responses

to Eckstrom’s Third Request for Production is attached hereto as Exhibit “8” and incorporated

herein by reference.

        12.     As of the filing of this Motion, counsel for Plaintiff has not provided a single page

responsive to the Requests, not even documents it said it would produce. The Responses are

substantively deficient as they fail to satisfy both the letter and spirit of the Federal Rules.

                                III.    DEFICIENT DISCOVERY

A.      Requests for Production

        13.     Out of the total seventy-seven (77) responses to the requests for production,

Plaintiff responded to forty (40) of them with “Le-Vel will produce any responsive, non-

privileged documents at a mutually agreeable date, time, and place.” [Exh. 2, Request No. 7; Exh.

4, Request Nos. 1, 2, 3, 4, 6, 8, 9, 10, 11 and 12; Exh. 8, Request Nos. 14, 15, 18, 24, 32, 33, 34,

35, 36, 37, 38, 39, 40,41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 55, 56, 57 and 58] However, to


DEFENDANT’S EMERGENCY MOTION TO COMPEL DISCOVERY AND BRIEF IN SUPPORT– Page 3
  Case 3:18-cv-01352-E Document 95 Filed 10/09/19                   Page 5 of 13 PageID 1188


date, Plaintiff has not produced a single document, not even the 2013 Policies and Procedures

containing the non-solicit agreement allegedly “clicked” by Eckstrom that is the subject of this

lawsuit. [See Exh. 4, Request No. 12] Moreover, Plaintiff made numerous, unfounded and

frivolous objections to document requests that Plaintiff refuses to amend and revise.

       i.      “Vague, Not Limited in Time and Scope”

       14.     Plaintiff objected to sixty-seven (67) out of the seventy-seven (77) requests, stating

that “Plaintiff objects to this Request because it is not stated with reasonable particularity, is

vague and lack reasonable limitations as to time and scope.” [Exh. 2, Request Nos. 1, 2, 3, 4, 5,

and 6; Exh. 4, Request Nos. 1, 2, 8, 9, 10, 11 and 12; Exh. 8, Request Nos. 1, 2, 3, 4, 5, 7, 8, 9, 10,

11, 12, 13, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38,

39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 56, 57 and 58] However, Eckstrom’s

request were in fact stated with particularity and were limited in time and scope within the request

itself as well as within the instructions accompanying the requests. For example:

               Time Period: Unless otherwise indicated, the time period for all requested
               information is January 1, 2017 to the present. [Exh. 3, p. 6; Exh. 7, p. 6]

               REQUEST NO. 9: Produce Le-Vel’s activity log for the IP address
               67.3.17.207.

               RESPONSE: Plaintiff objects to this Request because it is not stated with
               reasonable particularity, is vague, and lack reasonable limitations as to time
               and scope. Subject to the foregoing objections, Plaintiff response [sic] as
               follows: Plaintiff will produce non-privileged, responsive documents at a
               mutually agreeable place, date, and time. [Exh. 4]

               REQUEST NO. 4: Produce any correspondence between Le-Vel
               compliance, Le-Vel Account Specialist, LV Account Specialist, LV
               Support, any Le-Vel officer or director or owner or any other Le-Vel
               representative with authority to make statements on behalf of the
               company and any Le-Vel Promoter addressing any changes in any Le-Vel
               product from January 2016 — April 2018.

               RESPONSE: Le-Vel objects to this Request on the grounds that is
               overbroad, lacks reasonable limitations as to time and scope, is unduly

DEFENDANT’S EMERGENCY MOTION TO COMPEL DISCOVERY AND BRIEF IN SUPPORT– Page 4
  Case 3:18-cv-01352-E Document 95 Filed 10/09/19               Page 6 of 13 PageID 1189


              burdensome, and seeks irrelevant information not likely to lead to the
              discovery of admissible evidence. Le-Vel also asserts that this Request
              seeks attorney communications that are privileged from discovery. Le-
              Vel further objects to this Request on the ground that it seeks confidential
              and propriety business and trade-secret information. [Exh. 8]

       ii.    “Subject To” Objections

       15.    Plaintiff objected to forty (40) out of the seventy-seven (77) requests, stating:

“Subject to the foregoing objections, Le-Vel responds as follows: Le-Vel will produce any

responsive, non-privileged documents at a mutually agreeable place, date, and time.” From this

type of response Eckstrom is unable to determine whether the question has been fully answered or

not, whether Plaintiff is withholding documents, or whether Plaintiff is claiming there are no

responsive documents since it produced no documents. For example:

              REQUEST NO. 1: Produce any and all documents establishing that the
              Eckstrom entered into a contract or agreement with Le-Vel.

              RESPONSE: Plaintiff objects to this Request because it is not limited in
              time or scope and not stated with reasonable particularity. Subject to the
              foregoing objections, Plaintiff responds as follows: Plaintiff will produce
              non-privileged, responsive documents at a mutually agreeable place, date,
              and time. [Exh. 4]

              REQUEST NO. 2: Produce documents establishing any alleged
              disparaging comments made by Shylo. If said documents were allegedly
              made via text message, please produce documents evidencing the source
              and authenticity of the text message allegedly from Shylo along with
              applicable telephone and text records from the telephone/data carrier at
              issue to establish said authenticity. If said messages were allegedly made
              via email correspondence, please include the author, date and recipient of
              each correspondence.

              RESPONSE: Plaintiff objects to this Request because it is not limited in
              time or scope and not stated with reasonable particularity. Subject to the
              foregoing objections, Plaintiff responds as follows: Plaintiff will produce
              non-privileged, responsive documents at a mutually agreeable place, date,
              and time. [Exh. 4]




DEFENDANT’S EMERGENCY MOTION TO COMPEL DISCOVERY AND BRIEF IN SUPPORT– Page 5
     Case 3:18-cv-01352-E Document 95 Filed 10/09/19                 Page 7 of 13 PageID 1190


               REQUEST NO. 57: Produce any documents establishing the “false
               statements to a multitude of current Le-Vel Promoters that defame and
               disparage Le-Vel, its business practices, financial stability, market
               position, products, Promoters, and officers” referenced in Paragraph 5 of
               the First Amended Complaint.

               RESPONSE: Le-Vel objects to this Request on the grounds that it lacks
               reasonable limitations as to time and requires Le-Vel to marshal its
               evidence. Subject to the foregoing objections, Le-Vel responds as follows:
               Le-Vel will produce responsive, non-privileged documents at a mutually
               agreeable date, time, and place. [Exh. 8]

               REQUEST NO. 58: Produce any documents supporting the Plaintiff's
               statement that “As a result of Eckstrom's actions and in reliance on her
               false statements regarding Le-Vel, over 50 Promoters have resigned from
               Le-Vel and enrolled as Modere Social Marketers or enrolled as Modere
               Social Marketers” as made in Paragraph 13 of the First Amended
               Complaint.

               RESPONSE: Le-Vel objects to this Request on the grounds that it lacks
               reasonable limitations as to time and requires Le-Vel to marshal its
               evidence. Subject to the foregoing objections, Le-Vel responds as follows:
               Le-Vel will produce responsive, non-privileged documents at a mutually
               agreeable date, time, and place. [Exh. 8]

B.       Interrogatories

         16.   Plaintiff made similar, if not the same objections for all eleven (11) interrogatories.

Specifically, Plaintiff objected to six (6) of the interrogatories as “irrelevant,” “overbroad,”

“vague” and lacking “reasonable limitations as to time and scope.” [Exh. 6, Request Nos. 2, 3, 8,

9, 10 and 11] These interrogatories specifically address allegations made by Plaintiff, yet it

objects that the Eckstrom seeks irrelevant information not calculated to lead to the discovery of

admissible evidence. For example:

               INTERROGATORY NO. 9: Explain why the Le-Vel product labels
               stopped listing the following ingredients:

                      1.   Soy lecithin
                      2.   Glycerin
                      3.   Coffee extract
                      4.   Licorice glycurrhizic acid root extract
                      5.   Cocoa extractive

DEFENDANT’S EMERGENCY MOTION TO COMPEL DISCOVERY AND BRIEF IN SUPPORT– Page 6
  Case 3:18-cv-01352-E Document 95 Filed 10/09/19                  Page 8 of 13 PageID 1191


                       6. Coffee extractive
                       7. Salt

               ANSWER: Plaintiff objects to this Interrogatory on the grounds that it
               seeks irrelevant information not reasonably calculated to lead to the
               discovery of admissible evidence, is overbroad, lacks reasonable
               limitations as to time and scope, and lacks sufficient particularity. Plaintiff
               further objects to this Interrogatory on the ground that it seeks confidential
               and propriety business and trade-secret information. [Exh. 6]

               INTERROGATORY NO. 10:                  Explain when and why the Le-Vel
               product labels began listing the following ingredients:

                       8. Stevia leaf extract
                       9. Mangasweet

               ANSWER: Plaintiff objects to this Interrogatory on the grounds that it
               seeks irrelevant information not reasonably calculated to lead to the
               discovery of admissible evidence, is overbroad, lacks reasonable
               limitations as to time and scope, and lacks sufficient particularity. Plaintiff
               further objects to this Interrogatory on the ground that it seeks confidential
               and propriety business and trade-secret information. [Exh. 6]

       17.     For these reasons, each and every one of Plaintiff’s objections should be overruled

and Plaintiff should be required to amend its responses to the interrogatories within forty-eight

(48) hours of the Court’s order.

                         IV.       ARGUMENTS AND AUTHORITIES

       18.     Rule 26 of the FEDERAL RULES OF CIVIL PROCEDURE provides:

       Parties may obtain discovery regarding any nonprivileged matter that is relevant to
       any party's claim or defense and proportional to the needs of the case, considering
       the importance of the issues at stake in the action, the amount in controversy, the
       parties' relative access to relevant information, the parties' resources, the
       importance of the discovery in resolving the issues, and whether the burden or
       expense of the proposed discovery outweighs its likely benefit. Information within
       this scope of discovery need not be admissible in evidence to be discoverable.

FED. R. CIV. P. 26(b)(l). Information is relevant in discovery if “it encompasses any matter that

bears on, or that reasonably could lead to other matter[s] that could bear on, any issue that is or

may be in the case.” Coughlin v. Lee, 94 F.2d 1152, 1159 (5th Cir. 1991) (internal quotation


DEFENDANT’S EMERGENCY MOTION TO COMPEL DISCOVERY AND BRIEF IN SUPPORT– Page 7
  Case 3:18-cv-01352-E Document 95 Filed 10/09/19                   Page 9 of 13 PageID 1192


marks omitted). Information within the scope of discovery need not be admissible to be

discoverable. FED. R. CIV. P. 26(b)(l). FEDERAL RULE OF CIVIL PROCEDURE 34 permits a party to

request another party to produce documents in the responding party's possession, custody, or

control. FED. R. CIV. P. 34(a)(l)(A). “Rule 34's definition of possession, custody, or control,

includes more than actual possession or control of [documents]; it also contemplates a party's

legal right or practical ability to obtain [documents] from a [non-party] to the action.” Duarte v.

St. Paul Fire & Marine Ins. Co., No. EP-14-CV-305-KC, 2015 WL 7709433, at *5 (W.D. Tex.

Sep. 25, 2015) (internal quotations marks and citation omitted).

       19.     By relying on boilerplate, Plaintiff has waived its objections. Lopez v. Don Herring

Ltd., 327 F.R.D. 567, 581 (N.D. Tex. 2018) (“serving unsupported and boilerplate or stock

objections does not preserve or accomplish anything other than waiver and subjecting the

responding party to sanctions.”).

       20.     The Federal Rules require that even if a party lodges an objection, the party must

respond to those portions of discovery that are unobjectionable. See FED. R. CIV. P. 33(b)(3) and

FED. R. CIV. P. 34 (b)(2)(C). Surely, Plaintiff is not contending that every word to each Request is

objectionable. Plaintiff’s series of objections is both unfounded and indefensible.

       21.     Pursuant to Rule 37, a party may request that the Court enter an order compelling

production of documents when the requested party fails to produce the requested documents.

FED. R. CIV. P. 37(a)(3)(B)(iv). “[A]n evasive or incomplete disclosure, answer, or response

must be treated as a failure to disclose, answer, or respond.” FED. R. CIV. P. 37(a)(4).

       22.     To successfully resist a motion to compel, the resisting party must specifically object

and demonstrate that the requested discovery does not fall within Rule 26(b)(l)’s scope. McLeod,

Alexander, Powel & Apffel, P.C. v. Quarles, 894 F.2d 1482, 1485 (5th Cir. 1990); see also Curtis,


DEFENDANT’S EMERGENCY MOTION TO COMPEL DISCOVERY AND BRIEF IN SUPPORT– Page 8
 Case 3:18-cv-01352-E Document 95 Filed 10/09/19                    Page 10 of 13 PageID 1193


2016 WL 687164, *3 (noting burden remains same despite 2015 amendments to Rule 26). Plaintiff

is unable to successfully defend its objections and the withholding of documents in response to the

Requests. Consequently, Eckstrom respectfully requests that the Court enter an order overruling

Plaintiff’s boilerplate objections and compelling Plaintiff to produce all responsive documents and

provide complete answers to all discovery requests within forty-eight (48) hours of the Court’s

order

A.      “Vague, Not Limited in Time and Scope”

        23.    “The Fifth Circuit requires that the party resisting discovery must show specifically

how... each [request] is not relevant or how each question is overly broad, burdensome or

oppressive.” Enron Corp. Savings Plan v. Hewitt Assocs., L.L.C., 258 F.R.D. 149, 159 (S.D. Tex.

2009) (quoting McLeod, Alexander, Powel & Apffel, P.C. v. Quarles, 894 F.2d 1482, 1485 (5th Cir.

1990)) (internal quotation marks omitted). To properly object on the basis that a request for

production is overbroad or unduly burdensome and to comply with Rule 34, the responding party

must explain the extent to which the request is overbroad and answer or respond to the extent that it

is not-and explain the scope of to what the responding party is answering or responding. Heller v.

City of Dallas, 303 F.R.D. 466, 488 (N.D. Tex. 2014). The responding party also “must show

specifically how each interrogatory or document request is overly broad, unduly burdensome, or

oppressive. This requires the party resisting discovery to show how the requested discovery was

overly broad, unduly burdensome, or oppressive by submitting affidavits or offering evidence

revealing the nature of the burden. Failing to do so, as a general matter, makes such an unsupported

objection nothing more than unsustainable boilerplate.” Id. at 490 (internal citations omitted).

        24.    At minimum, Plaintiff was required to explain why a particular Request was

overly broad and/or unduly burdensome; explain the scope of what part of the Request it is


DEFENDANT’S EMERGENCY MOTION TO COMPEL DISCOVERY AND BRIEF IN SUPPORT– Page 9
 Case 3:18-cv-01352-E Document 95 Filed 10/09/19                   Page 11 of 13 PageID 1194


answering or responding to; and demonstrate that the Request is overly broad or unduly

burdensome by submitting affidavits or offering evidence revealing the nature of the burden.

Plaintiff has made no effort to satisfy its burden to establish that Eckstrom’s Requests are

overbroad or unduly burdensome. Thus, Eckstrom respectfully requests that the Court enter an

order overruling Plaintiff’s objections and compelling Plaintiff to provide proper responses to all

discovery requests and produce responsive documents within forty-eight (48) hours of the Court’s

order.

B.       “Subject To” Objections

         25.   In response to First Requests No. 7; Second Requests Nos. 1-4, 6, 8, 9, 10, 11 and

12; and Third Request Nos. 14, 15, 18, 24, 32, 33, 34, 35, 36, 37, 38, 39, 40,41, 42, 43, 44, 45, 46,

47, 48, 49, 50, 51, 52, 55, 56, 57 and 58, Plaintiff states that it has or will produce certain

documents, but that it does so “subject to” certain objections. Similarly, in answering the

Interrogatories, Plaintiff’s answer, if any, is lodged only “subject to the foregoing.” [Exh. 6]

         26.   “[A] responding party has a duty to respond to or answer a discovery request to

the extent that it is not objectionable...[T]he Federal Rules dictate that a responding party must

describe what portions of the interrogatory or document request it is, and what portions it is not,

answering or responding to based on its objections and why.” Heller, 303 F.R.D. at 487. “[T]he

practice of responding to interrogatories and documents requests ‘subject to’” not only fails to

preserve the asserted objection, but also has been found to be “manifestly confusing (at best) and

misleading (at worse), and has no basis at all in the Federal Rules of Civil Procedure.” Id. at 486-

87.

         27.   Plaintiff must respond in such a way that Eckstrom can determine whether the

Requests have been fully answered and the basis for Plaintiff’s refusal to produce documents. From


DEFENDANT’S EMERGENCY MOTION TO COMPEL DISCOVERY AND BRIEF IN SUPPORT– Page 10
 Case 3:18-cv-01352-E Document 95 Filed 10/09/19                Page 12 of 13 PageID 1195


Plaintiff’s Responses, Eckstrom cannot determine whether the question has been fully answered or

not, whether Plaintiff is withholding documents, or whether Plaintiff is claiming there are no

responsive documents since there were no documents produced.

         28.   Plaintiff made numerous unfounded and boilerplate objections, failed to produce

the responsive documents and caused intentional and unreasonable delay in the discovery process.

Plaintiff cannot make allegations in its Petition and refuse to provide documents regarding those

same allegations. Plaintiff’s abuse of the discovery process should not be condoned by this Court,

all of its objections should be overruled, and Plaintiff should be compelled to produce responsive

documents and complete answers to the discovery requests within forty-eight hours of the Court’s

order.

                                           PRAYER

         For the above and foregoing reasons, Defendant Shylo Eckstrom, respectfully request

that an Order be entered ordering:

         (1)   Plaintiff to produce all responsive documents within forty-eight (48) hours;

         (2)   Plaintiff to fully respond to the Discovery Requests; and

         (3)   For any further relief to which Eckstrom may be justly entitled.




DEFENDANT’S EMERGENCY MOTION TO COMPEL DISCOVERY AND BRIEF IN SUPPORT– Page 11
 Case 3:18-cv-01352-E Document 95 Filed 10/09/19                Page 13 of 13 PageID 1196


                                        Respectfully submitted,

                                        /s/ Leslye E. Moseley
                                        David R. Clouston, Texas Bar No. 00787253
                                        Leslye E. Moseley, Texas Bar No. 24044557

                                        SESSIONS FISHMAN NATHAN & ISRAEL
                                        900 Jackson Street, Suite 440
                                        Dallas, Texas 75202
                                        Telephone: 214-741-3001
                                        Facsimile: 214-741-3055
                                        dclouston@sessions.legal
                                        lmoseley@sessions.legal

                                        ATTORNEYS FOR DEFENDANT
                                        SHYLO ECKSTROM

                            CERTIFICATE OF CONFERENCE

       Pursuant to Civil Rule 7.1, I hereby certify that on the 9th day of October, 2019, I
conferenced with opposing counsel regarding this motion. Opposing counsel indicated he is
opposed to this motion.


                                        /s/ Leslye E. Moseley
                                        Leslye E. Moseley


                               CERTIFICATE OF SERVICE

       I hereby certify on this 9th day of October, 2019, that a true and correct copy of the
foregoing was sent via electronic mail to the following counsel of record:

       Kevin T. Schutte
       kschutte@sbbolaw.com
       Shapiro Beiging Barber Otteson LLP
       5400 LBJ Freeway, Suite 930
       Dallas, Texas 75240

                                        /s/ Leslye E. Moseley
                                        Leslye E. Moseley




DEFENDANT’S EMERGENCY MOTION TO COMPEL DISCOVERY AND BRIEF IN SUPPORT– Page 12
